Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/615759 ANCHOR ASSEMBLY filed on 11/21/2019.  Claims 1, 3-6, 8-18, 20, 21 and 23-25 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the locking member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-13, 18, 20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10954666 to Somerfield.
	With regards to claim 1, the patent to Somerfield discloses a device having 
a body defining a cavity (12), and a reinforcing member (14) extending through the cavity and outwardly from the body, wherein the body has a cover member (22) extending over the cavity; and the anchor assembly further includes an insertion device (26) insertable into the cavity, the insertion device having a securing member (27) moveable between securing and non-securing positons, wherein the cover member cooperates with the securing member to urge the securing member towards a securing position of the securing member when the insertion device is inserted into the cavity, cavity, the securing member can engage the reinforcing member to secure the
insertion device to the anchor.
	With regards to claim 3, Somerfield teaches wherein the anchor comprises two of the reinforcing members arranged opposite each other (See Fig. 1), the body defining an opening through which the insertion device can be inserted, the opening being defined between the reinforcing members.
	With regards to claim 4, Somerfield teaches wherein the body has a holding member (38) for holding the reinforcing members, the cover member being mountable on the holding member, and the cavity being defined between the cover member and the holding member.
	With regards to claim 5, Somerfield teaches wherein the cover member and the holding member comprise attaching formations (openings to insert 38) to attach the cover member to the holding member.
	With regards to claim 6, Somerfield teaches wherein the attaching formations comprise a socket (hole) and a tab (38) receivable in the socket.
	With regards to claim 9, Somerfield teaches wherein the body comprises fastening formations to allow the anchor to be fastened to a support, the fastening formations defining apertures to receive fasteners therethrough.
	With regards to claim 10, Somerfield teaches wherein the cover member comprises an internal surface having an inner region and an outer region, the inner region being aligned with the opening.
	With regards to claim 11, Somerfield teaches wherein the securing member has a cooperating portion having a tip, a first surface extending from the tip, and a second surface extending from the first surface; wherein the tip is cooperable with the body of the anchor to urge the securing member towards the securing position when the insertion device is inserted into the cavity.
	With regards to claim 12, Somerfield teaches wherein the insertion device comprises a main part, the securing member being rotatably attached to the main part. 
	With regards to claim 13, Somerfield teaches, wherein the securing member has a center of gravity and the securing member is rotatably attached to the main part at the center of gravity.
	With regards to claim 18, Somerfield wherein the securing member comprises two of the aforesaid cooperating portions, each cooperating portion comprising a respective tip, the two cooperating portions being arranged opposite each other and each of the two cooperating portions comprising a respective first surface and a respective second surface, each of the first surfaces extending from the respective tip, and each of the second surfaces extending from the respective first surface.
	With regards to claim 20, Somerfield teaches wherein the securing member comprises two of the aforesaid cooperating portions, each cooperating portion comprising a respective tip, the two cooperating portions being arranged opposite each other, and wherein each of the two cooperating portions comprises a respective first surface and a respective second surface, each of the first surfaces extending from the respective tip, and each of the second surfaces extending from the respective first surface, wherein the tips of the two cooperating portions define an axis extending therebetween, the axis being offset from the center of gravity of the securing member.
	With regards to claim 23, Somerfield teaches wherein the securing member comprises a cooperating portion having a tip, a first surface extending from the tip, and a second surface extending from the first surface; wherein the tip can cooperate with the body of the anchor to urge the securing member towards the securing position when the insertion device is inserted into the cavity. 
	With regards to claim 24, Somerfield teaches wherein the cover member comprises an internal surface having an inner region and an outer region, whereby when the insertion device is inserted into the cavity, the tip initially engages the inner region of the internal surface, and on further movement of the insertion device into the cavity, cooperation between the tip and the inner region of the internal surface causes the securing member to move towards the securing position and the tip to engage the outer region of the internal surface, and cooperation between the tip and the outer region of the internal! surface during said further insertion causes the securing member to move the second surface of the cooperating portion into engagement with the inner region of the internal surface, thereby urging the securing member further towards the securing position, so that the inner region of the internal surface cooperates with the second surface of the cooperating portion to urge the securing member towards the securing position when the insertion device is further moved into the cavity.
	With regards to claim 25, Somerfield teaches wherein the securing member is movable to an intermediate position between the securing and non-securing positions, whereby when the securing member is in the intermediate position in the cavity, the tip of the securing member can engage the outer surface of the reinforcing member.


Allowable Subject Matter
Claims 8, 14-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art does not teach wherein the holding member comprises a base portion and the holding member further includes one or more receiving formations to receive the, or each, reinforcing member.
With regards to claim 14, the prior art does not teach wherein the insertion device includes a locking arrangement to lock the insertion device to the anchor, the locking arrangement comprising a locking member mountable on the main part. 
With regards to claim 15, the prior art does not teach wherein the locking member is configured to be tightened onto the insertion device to tighten the securing member onto the reinforcing member.
With regards to claim 21, the prior art does not teach wherein the, or each, cooperating portion defines a concavity to receive the, or a respective, reinforcing member, the, or each, concavity being opposite the, or the respective, first surface.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/3/21